Case 1:18-cv-15628-R|\/|B-K|\/|W Document 8 Filed 11/28/18 Page 1 of 2 Page|D: 39
Case 1:18-cv-15628-RMB-KMW Document 7-1 Filed 11127/18 Page 1 of 2 Page|D: 37

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
CAMDEN VICINAGE

 

Susan G. Fischer, Jeanette Speck, on behalf Electronica"y piled
of themselves and similarly situated,

_ Civil Action
Plaintlffs,

No. l:lS~cv-15628 (RMB/KMW)

V.

Phil Murphy, in his official capacity as

Govemor of New Jersey; New Jersey CONSENT ORDER FOR
Education Association; Township of Ocean : EXTENSION OF T]ME TO
Ed'ucation Association; ; ANSWE& MOVE, OR
: OTHERWISE REPLY TO THE
Defendants. : COMPLAINT

 

This matter having been opened by Defendants Govemor Phil Murphy, New
Jersey Education Association, and Township of Ocean Education Association
(collectively “Defendants”), through their undersigned counsel, and with the consent
of counsel for Plaintiffs',

IT ls on this Q¢£WL day of 1 lsi/§de ,2013;

ORDERED that the time for Defendants to answer, move, or otherwise reply

to the Complaint filed on November 2, 2018, is hereby extended to January 15, 2019.

<{§W_@W

Hon. Karen M. Williams, U.S.M.J.

Case 1:18-cv-15628-R|\/|B-K|\_/|W Document 8 Filed 11/28/18 Page 2 of 2 Page|D: 40
Case 1:18-cv-15628-RMB-KMW Document 7-1 Filed 11/27»'18 Page 2 of 2 Page|D: 38

We hereby consent to the form and entry of the within Order:

M/O L@A{eg, Dated:
Michael P. Lafreyw 5
Attorneyfor Plainti)j§s

M;:> Dated: ila/mg

Flavio L. Komuves, Esq. \
Attorney for Dej%ndants

New Jersey Education Association
Township of Ocean Educari@n Association

/s/ Lauren A. JeBen Dated: 11/19/18
Lauren A. Jensen, Deputy Attorney General

Attorneyfor Dej?zndant

Governor Phil Murphy

